
	

116 SRES 109 IS: Expressing the sense of the Senate on the March 31, 2019, presidential election in Ukraine.
U.S. Senate
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 109
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2019
			Mr. Merkley (for himself and Mr. Durbin) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate on the March 31, 2019, presidential election in Ukraine.
	
	
 Whereas the Senate agrees with Senate Resolution 78, 115th Congress, introduced by Senators Menendez and Graham, which expressed the sense of the Senate recognizing 3 years of Russian military aggression in Ukraine;
 Whereas the Senate concurs with Senate Resolution 27, 116th Congress, introduced by Senators Johnson and Durbin, which calls for a prompt multinational freedom of navigation operation in the Black Sea and urges the cancellation of the Nord Stream 2 pipeline;
 Whereas the Senate endorses H.R. 596, 116th Congress, introduced by Representatives Connolly and Chabot, which affirms that it is the policy of the United States not to recognize the de jure or de facto sovereignty of the Russian Federation over Crimea, its airspace, or its territorial waters;
 Whereas the Senate reaffirms the importance of the Ukraine Freedom Support Act of 2014 (Public Law 113–272; 128 Stat. 2952), which authorized increased security and economic assistance for Ukraine;
 Whereas the Senate welcomes resolutions of Congress, such as House Resolution 202, 115th Congress, sponsored by Representative Delaney, which reaffirmed the commitment of the United States to the North Atlantic Treaty Organization;
 Whereas the Senate notes the upcoming March 31, 2019, presidential election in Ukraine and the importance of a free and fair election to sustaining the principles and dreams of the 2014 Maidan Revolution;
 Whereas the Senate expresses concern that the Government of the Russian Federation will continue to interfere in the election process and voting in the March 31, 2019, presidential election in Ukraine; and
 Whereas the Senate agrees with former United States Ambassador to the Russian Federation Michael McFaul that Russian President Vladimir Putin is waging a global ideological war against Western liberal, democratic values. It has been underway for many years, and it extends from his own immediate neighborhood to Western Europe and, of course, the United States, where he intervened in the U.S. presidential election in 2016. The front line of this ideological war between Putinism and democracy, however, remains Ukraine.: Now, therefore, be it
		
	
 That it is the sense of the Senate that— (1)the United States Government does not prefer any particular candidate in the March 31, 2019, presidential election in Ukraine and seeks only a transparent and democratic election that reflects the will of the people of Ukraine;
 (2)the United States Government will continue to support democracy and good governance in Ukraine, including anti-corruption initiatives, an independent media, and efforts to strengthen the rule of law, to support the ideals of the revolution of dignity of Ukraine;
 (3)the United States should continue to work with allies to provide additional capacity building and technical support in order to deter Russian efforts to disrupt voting or undermine the legitimacy of the results of the presidential election in Ukraine; and
 (4)not later than 90 days after the date on which this resolution is agreed to, the President should provide a briefing to Congress—
 (A)assessing the scope and scale of Russian interference in the presidential campaign in Ukraine and vote tabulation on election day; and
 (B)assessing the future course of United States-Ukrainian relations under whichever candidate is declared the winner of the presidential election.
				
